Bell, Chief Judge.
This is an appeal from the denial of a motion to set aside a default judgment on a note, which was attached to *63the complaint, drawn under the Georgia Industrial Loan Act. It contained an acceleration clause in the event of default by the debtor for the acceleration of all remaining instalments, including earned and unearned interest. Reversal is required under our holdings in Lawrimore v. Sun Finance Co., 131 Ga. App. 96 (205 SE2d 110), aff'd., 232 Ga. 637, and Hardy v. G. A. C. Finance Corp., 131 Ga. App. 282 (205 SE2d 526), aff'd., 232 Ga. 632. It makes no difference that the suit in this case was brought with an allowance for unearned interest. The controlling factor is that the plaintiff contracted for the collection of unearned interest which violates the Industrial Loan Act and voids the obligation. Lawrimore v. Sun Finance Co., supra, and Hardy v. G. A. C. Finance Corp., supra. Accordingly, as violation appears on the face of the record, it was error to deny the motion to set aside.
Argued May 6, 1975
Decided June 10, 1975.
Richard K. Greenstein, for appellant.
J. B. McGregor, for appellee.

Judgment reversed.


Webb and Marshall, JJ., concur.